Citation Nr: 1127104	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active service from June 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, which denied service connection for a back condition, acne, depression, and a bilateral knee condition.  In his notice of disagreement (NOD), however, the Veteran did not list his left knee condition. 

In a November 2009 decision, the Board denied the claim for service connection for a right knee disorder, so that issue is no longer on appeal.  The Board then remanded that remaining claims involving a low back disorder, acne, and depression to the RO, via the Appeals Management Center (AMC), in Washington, DC.  The RO readjudicated these claims in a supplemental statement of the case in April 2011 and then returned the case to the Board. 

The Board will now decided the claim for service connection for a low back disorder.  Unfortunately, additional development is still needed before the Board can adjudicate the claims for service connection for acne and depression.  These issues are therefore addressed in the REMAND portion of the decision below and are remanded to the RO, via the AMC.


FINDING OF FACT

The Veteran's low back disorder was incurred in service. 


CONCLUSION OF LAW

A low back disorder was incurred during active service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A.  §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for a low back disorder.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran is seeking service connection for a low back disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A.          §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record shows that the Veteran was diagnosed with a low back disorder, identified as mild L5-S1 disease, in May 2010.  She claims that this disability had its onset during her period of military service, when she was treated for low back pain after moving furniture.  For the reasons and bases set forth below, the Board find that the evidence supports her claim.  

The Veteran's service treatment records (STRs) demonstrate that she was treated for low back pain during her military service.  A July 1992 treatment record notes her complaints of low back pain for the past week, while a follow-up treatment record indicates it began while moving furniture during a "working party."  The Veteran described the onset of her pain as gradual and denied a prior history of back pain.  The diagnosis was acute lower back pain.  An X-ray of the lumbosacral spine performed in July 1992 revealed no acute fractures or dislocations; there was also no evidence of spondylolysis or spondylolisthesis.

The STRs also show that the Veteran participated in physical therapy in August 1992, at which time she reported feeling 50 percent better with only occasional low back pain.  Again, the diagnosed was acute lower back pain.  A subsequent physical therapy note from August 1992 notes that her back was about 80 percent normal and that range of motion was full and pain free.  According to the Veteran's March 1994 separation examination, her lumbar spine was abnormal at the time of separation because it was moderately tender to palpation.  The Veteran also indicated in her report of medical history at that time that she had a history of recurrent back pain since the summer of 1992.  The Veteran noted that she still had problems driving long distances and sitting.

The STRs clearly show treatment for ongoing low back pain beginning in July 1992 which was still present at the time of her separation examination.  As a result, the Board remanded the case and requested that a VA examination be performed to determine whether she currently has a low back disability, and if so, whether it is related to service.  That examination was conducted by a VA nurse in May 2010 and resulted in a diagnosis of mild L5-S1 disease.  However, because the examining nurse was not provided the claims file for review, she indicated in her report that she could not answer the question as to whether the Veteran's low back disorder is related to service.  In a May 2010 addendum report, however, the same examiner indicated that she had reviewed the claims file and found that it "is less likely as not (less than 50/50 probability) caused by or a result of back problem after lifting chairs at work party."  Under Rationale for Opinion Given, she stated: "Patient interviewed, examined and radiology data reviewed."

But in January 2011 a VA medical doctor also reviewed the claims and concluded that the Veteran's low back disorder was incurred in service.  In doing so, the examining physician pointed out the entries in the STRs concerning her treatment for low back pain in 1992.  The examining physician then stated, "Review of this and previous information will suggest that [the Veteran's] spine disorder is most likely caused by or related to her military service.  This is a change from previously submitted medical opinion." 

The Board must now evaluate these two contradictory opinions.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) the U.S. Court of Appeal for Veterans Claims held that the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file; rather, 
"[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion."  
Unfortunately, while both VA examiners had reviewed the pertinent medical history, neither provided sufficient rationale to support their conclusions, which the Court in Nieves held is where most of the probative value is derived.  

In this regard, the VA physician who provided the January 2011 report listed the facts and his conclusion, but then offered no supporting rationale.  The VA nurse who provided the May 2010 addendum report provided a section entitled "Rationale for Opinion Given," but then failed to provide any actual rationale in support of her opinion that the Veteran's low back disability is not related to service.  Instead, she merely listed, "Patient interviewed, examined and radiology data reviewed."  But merely noting that the relevant facts were considered (interview, examination, and radiology data) is not tantamount to rationale.  Rationale is the reasoning or explanation as to why the facts lead to a particular conclusion.  Unfortunately, this was not done by either examiner.  

Since neither examiner offered sufficient rationale for their conclusions, the Board finds that the medical opinions both for and against the claim are of equal probative value.  As a result, the medical evidence concerning whether the Veteran's low back disability is related to service is in relative equipoise, meaning about evenly balanced for and against her claim.  In these situations, she is given the benefit of the doubt and her claim granted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

But even with these two opinions being equal, the Board also places probative value on the Veteran's statements concerning ongoing low back pain since her initial treatment in service.  These lay statements provide additional evidence in support of the claim since the Veteran is indeed competent to report experiencing continuous symptoms of low back pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").   Her statements also appear credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In conclusion, the overall medical and lay evidence supports a finding that the Veteran's recently diagnosed low back disorder, identified as mild L5-S1 disease, had its onset in service.  The evidence therefore supports the Veteran's claim of entitlement to service connection for a low back disability.  


ORDER

Service connection for a low back disorder is granted. 




REMAND

The Board finds that additional evidentiary development is needed before it can properly adjudicate the claims for service connection for depression and acne.  Although the Board sincerely regrets the additional delay another remand will cause, it is necessary to ensure that the duty to assist under the VCAA has been met.  

A.  Depression

With respect to the Veteran's depression, her service treatment records (STRs) make no reference to psychiatric treatment during her entire period of military service.  A separation examination in March 1994 also revealed that a psychiatric evaluation was normal.  However, the Veteran did indicate in her report of medical history associated with her separation examination that she did not know whether she suffered from depression or excessive worry.  It is therefore unclear whether the Veteran's suffered from a psychiatric disorder shortly before her separation from active duty.  

The Veteran was first diagnosed with depression approximately one year after her separation from active duty.  Pursuant to the Board's prior remand, VA treatment records were recently obtained which show that a psychological assessment performed in May 1995 resulted in a diagnosis of "Depression, by history."  The Veteran reported that her depression began some three years prior upon separation and divorce from her husband, so during her military service.  These records also show that she sought treatment on several occasions in 1997 and 1998 for stress-related symptoms involving depression, dizziness, and fatigue.  

In September 2000 the Veteran was hospitalized after overdosing on drugs in a failed suicide attempt because of difficulties with her boyfriend.  The Veteran reported having a history of low intensity depression that was exacerbated by severe stress, usually involving relationships.  She was diagnosed with depressive disorder, not otherwise specified, and adjustment disorder, with possible disturbance of mood and conduct.  During an in-take psychiatric evaluation for outpatient treatment with VA in April 2004, the Veteran reported that she was first treated for depression during her active military service in 1992.  The Veteran indicated that she was going through a stressful time because her husband was convicted of rape.  

These findings thus show that the Veteran might have been suffering from depression during her period of military service, although a diagnosis of depression was not established until about a year after service.  Since no medical professional has commented on whether the Veteran's depression is related to service, she should be afforded a VA examination to answer this question .  See 38 U.S.C.A.     § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).

B.  Acne

A VA examination is also needed to determine whether the Veteran's current acne, or residual-acne scars, is related to service.  The Veteran was afforded a VA examination in May 2010 to answer this question, but, as will be explained below, that examination report is not adequate for adjudication purposes. 

The Veteran's STRs demonstrate that she was treated for acne on several occasions during her military service.  For example, in March 1992 she was seen by a dermatologist with complaints of dark scars on her face and back.  The dermatologist identified these as acne scars.  The Veteran reported seeing a dermatologist for mild to moderate acne since the age of 16, which was effectively treated with Tetracycline and Retin-A.  The STRs show that her acne was treated again in February 1993 with Retin-A and benzoyl peroxide.  The March 1994 separation examination report notes that her skin was normal at that time. However, the Veteran indicated in her report of medical history at that time that she was still taking Retin-A.

The evidence of record clearly demonstrates that the Veteran was treated for acne during her military service.  The STRs also suggest that this condition may have existed prior to service; however, the Board made a finding of fact in its prior remand that the Veteran entered service in sound condition, with no preexisting skin condition, and that there was insufficient evidence to rebut the presumption of soundness.  See 38 U.S.C.A. § 1111.  The Board will not disturb this finding.

As a result, the Board remanded the case in November 2009 to determine whether the Veteran currently has acne, or residuals-acne scars, and if so, whether the condition is related to service.  That examination was conducted in May 2010 but did not include a review of the claims file.  The examiner found very mild acne and patchy, hyperpigmented, tiny spots on the Veteran's cheeks, which the examiner said could be from prior acne.  Larger areas of hyperpigmentation on the forehead and lower cheeks, as well as benign dark-brown papules on the cheeks, were determined not acne related.  The examiner concluded with diagnoses of (1) mild acne, superficial, (2) dermatosis papulosa nigra, and (3) hyperpigmentation of unknown etiology.  The examiner added that she could not state, without resorting to pure speculation, whether the tiny hyperpigmented spots on the cheeks are related to acne, nor could she state whether or not this pigmentation is related to the acne she had while on active duty.  In an addendum report, the examiner indicated that she had reviewed the claims file but that her opinion had not changed. 

Since the VA examiner was unable to provide an opinion as to whether the Veteran's acne, or residuals of acne, is related to service, the Board finds that another opinion is needed.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that when a VA medical examiner states no conclusion as to etiology can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.

In light of these holding in Jones, the Board finds that the Veteran should be afforded another VA examination.  If the VA examiner determines that he or she cannot comment on the etiology without resorting to speculation, the examiner must explain the basis of this inability to provide this opinion and identify precisely what facts could not be determined.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a 
service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  The medical opinion obtained must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA compensation examination to determine the etiology of the Veteran's depression.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on a mental status examination and comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran's depression is related to her military service.  In doing so, the examiner is must consider the report of medical history associated with her separation examination in which the Veteran indicated that she did not know whether she suffered from depression or excessive worry, as well as the May 1995 psychiatric evaluation in which she was diagnosed with depression, by history, approximately one year after her separation from service. 

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Schedule an appropriate VA compensation examination to determine the etiology of the Veteran's acne and any residuals of acne.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on an examination and comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran's acne - or any residuals of acne, such as scarring - is related to her military service.  In doing so, the examiner must consider the service treatment records showing treatment for acne while on active duty.  The examiner should also be made aware of the Board's finding of fact that the Veteran entered service in sound condition, with no preexisting skin condition, and that there was insufficient evidence to rebut the presumption of soundness.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Then readjudicate the claims for service connection for depression and acne in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


